 192 DECISIONS OF NATIONAL LABOR RELATIONS BOARD Porta Systems Corporation and International trial Production Employees Union. Cases 29-CA-5445, 29-CA-5534, and 29-CA-5718 September 19, 1978 DECISION AND ORDER BY CHAIRMAN FANNING AND MEMBERS PENELLO AND TRUESDALE On May 24, 1978, Administrative Law Judge John F. Corbley issued the attached Decision in this ceeding. Thereafter, the Respondent filed exceptions and a supporting brief. Pursuant to the provisions of Section 3(b) of the National Labor Relations Act, as amended, the tional Labor Relations Board has delegated its thority in this proceeding to a three-member panel. The Board has considered the record and the tached Decision in light of the exceptions and brief and has decided to affirm the rulings, findings, 1 and conclusions of the Administrative Law Judge and to adopt his recommended Order. We agree with the Administrative Law Judge's conclusion that the attendance at various union ings held at a church auditorium and a bowling alley by Leadpersons Keller, Schane, and Pantano, all of whom possessed supervisory authority, constituted unlawful surveillance in violation of Section 8(a)(l) of the Act. The meetings were held on November 20 and December 16, 1976, sometime in February 1977, and May 5, 1977. Keller attended all four meetings and Schane and Pantano attended the first one. Prior to the first meeting, Pantano and Schane2 had exercised the authority to direct employees to refrain from coming union members or giving support to it.3 Therefore, the employees were aware prior to the meetings that leadpersons had such disciplinary thority. Thus, we agree that their attendance at the meetings was coercive and constitutes unlawful veillance. We do not agree, however, with the Administrative Law Judge's conclusion that Foreman Taylor and Leadperson Schane engaged in unlawful surveillance when they watched Christopher Porter and Christina 1 The Respondent excepted to certain credibility findings made by the Administrative Law Judge. It is the Board's established policy not to rule an Administrative Law Judge's resolutions with respect to credibility unless the clear preponderance of all of the relevant evidence convinces us that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefully examined the record and find no basis for reversing his findings. 1 The record does not reveal the precise day in November that Schane d1rected employees to cease engaging in union activities. l The Administrative Law Judge found both these instances to he tions of Sec. 8( a)( 1 ). 238 NLRB No. 31 Smith Porter passing out union leaflets and talking to union organizers in Respondent's parking lot. The Board has held that "[u]nion representatives and employees who choose to engage in their union activities at the Employer's premises should have no cause to complain that management observes them."4 Since the employees herein passed out leaflets and met with union organizers on Respondent's own parking lot we find that no unlawful surveillance curred. ORDER Pursuant to Section IO(c) of the National Labor Relations Act, as amended, the National Labor tions Board adopts as its Order the recommended der of the Administrative Law Judge and hereby ders that the Respondent, Porta Systems Corporation, Syosset, New York, its officers, agents, successors, and assigns, shall take the action set forth in the said recommended Order. 4Mi/co, Inc., eta/., 159 NLRB 812. 814 (1%6); Chemtromcs. Inc, 236 NLRB 178 (1978); Larand Le1Surelies. Inc.. 213 NLRB 197. 205 (1974); Mllche/1 Plastics, Incorporated. 159 NLRB 1574, 1576 (1966). DECISION STATEMENT OF THE CASE JoHN F. CoRBI.EY, Administrative Law Judge: A hearing was held in this case on November 28, 29, 
and 30, 1977 at Brooklyn, New York, pursuant to: a charge filed (in Case 29-CA-5445) by International Industrial Production ployees Union (hereinafter referred to as the Union) on February 3, 1977, and served by registered mail upon spondent on or about February 6, 1977: a charge filed by the Union (in Case on March 28, 1977, and served by registered mail upon Respondent on or about April I, 1977: on a charge filed by the Union (in Case on June 27, 1977, and served by registered mail upon Respondent on or about June 29, 1977: on a plaint and notice of hearing issued by the Regional Director for Region 29 of the National Labor Relations Board on April 29, 1977; on an order consolidating cases, dated complaint, and notice of hearing issued by the gional Director on June 14. 1977, and on an order further consolidating cases, amended consolidated complaint, and notice of hearing issued by the Regional Director on July 27, 1977, which complaints and orders consolidating cases were also duly served upon Respondent. The complaint, consolidated complaint, and the amended consolidated complaint (all of which will sometimes be referred to inafter simply as the complaint). as further amended on the record at the hearing, allege that Respondent violated tion 8( a)( 1) of the Act, by: the assistance of its supervisors and agents in the preparation and circulation of a petition opposing the Union: by permitting the circulation of this same petition by employees on its premises during working  PORTA SYSTEMS CORPORATION 193 hours: by threatening employees to refrain from discussing, joining. or giving assistance to the Union: by keeping union meetings under surveillance: by advising employees that Respondent would withhold wage increases or other fits if the employees joined or assisted the Union; and by interrogating employees by pinning "Vote No" buttons on them' and that Respondent violated Section 8(a)(l) and (3) of the Act by: discharging nine employees on January 26, 1977, and thereafter refusing to reinstate them in order to discourage union membership and activities and by taining a 5-percent absentee rule since a date on or before January 26, 1977, the purpose of which is likewise to courage union membership or activities. In its answer to the complaint. which was also duly served and amended on the record at the hearing, Respondent has denied the sion of any unfair labor practices. For reasons which will appear hereinafter, I find and conclude that Respondent has violated the Act essentially as alleged in the complaint. At the hearing the General Counsel and Respondent were represented by counsel. All parties were given full portunity to examine and cross-examine witnesses, to duce evidence, and to file briefs. The General Counsel made a closing statement. Respondent waived this right.' Briefs have subsequently been received from the General Counsel and Respondent and have been considered. Upon the entire record' in this case, including the briefs and from my observation of the witnesses, I make the lowing: FINDIS(iS OF FACT I. Iillo Rl 'SISESS OF RESPONDENT Respondent is, and has been at all times material herein, a corporation duly organized under, and existing by virtue of. the laws of the State of New York. At all times material herein Respondent has maintained its principal office and place of business at 6901 Jericho Turnpike in the Town of Syosset, State of New York, inafter referred to as the Syosset plant, where it is, and has been at all times material herein, engaged in the ture, sale, and distribution of electronic products and lated products. During the year preceding the amended consolidated complaint issued on July 27, 1977, which one year period is representative of its annual operations generally, dent in the course and conduct of its business operations, manufactured. sold, and distributed at its Syosset plant products valued in excess of $50.000-of which products valued in excess of $50,000 were shipped from said plant in interstate commerce directly to States of the United States other than the State of New York in which it is located. 1 A further allegatiOn that Respondent increased benefits to induce ployees to refrain from as.mting the Unton was dJsmissed from the bench, in the absence of proof, on the basis of a JOint motion of the part1es. 1 The Charging Party's representative had earher waived participation m th1s phase of the hearing. 1 On May I. 1978. I "sued upon the parties an order to show cause to me m writing why the record m these proceedings should not be corrected in certam particulars. No party havmg responded unfavorably Within the time alloted. certam errors m the record are hereb_j noted and corrected. Respondent is, and has been at all times material herein. an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. II. THE LABOR ORGANIZATION INVOL\"ED The Union is, and has been at all times material herein, a labor organization within the meaning of Section 2(5) of the Act. III. TilE ALLEGED UNFAIR LABOR PRACIKES A. Respondent's Hierarchy The complaint alleges, and the answer as amended mits, that the following named individuals are, and have been at all times material herein, agents of Respondent, acting on its behalf. and supervisors within the meaning of Section 2( II) of the Act: Paul De Luca, president: Joan Newlin, personnel manager: Otto Gutbrod, foreman: and Harry Taylor, foreman.Ł I further conclude that Robert S. Dietz, production man. was an agent of Respondent and a supervisor within the meaning of Section 2( 11) of the Act at all times material herein, based on his position which was, at all times riaL similar to that of admitted agent and supervisor Harry Taylor, his authority responsibly to direct as many as 100 employees. his role m discharging employees including half of those discharged on January 26, 1977, as will appear (which role I conclude was that of effective tion involving the use of independent judgment), and his giving of written warnings to employees which I further conclude embraced the authority to discipline them. I likewise conclude that Michael Tancredi. Respondent's controller, is an agent of Respondent, acting in its behalf. for, as Tancredi testified. he is responsible for Respondent's personnel policy. The complaint further alleges, but Respondent denies, that Olga Evers, Nancy Pantano, and Mary Schane, beth Keller were agents of Respondent and its supervisors within the meaning of the Act at all times pertinent hereto. I conclude that each of these individuals were agents of Respondent, acting on its behalf, and its supervisors within the meaning of Section 2( II) of the Act at all times material herein. Employees generally are assigned to work under one leadperson.' The four leads in question have overseen the work of as many as 15 or 20 to 65 rank and file employees.< The work relationship of each leadperson to her foreman (Taylor and Dietz) and the manner in which leadpersons carry out their work are almost identical.' Leadpersons make work assignments to the employees.Ł and see to it that the work is done within a period of time.' Leadpersons also Ł The poSitions of Newlin, Gutbrod, and Taylor are shown by the record. 5 Newlin, the personnel manager, so admitted. 'In January 1977, Foreman Dietz had 100 employees and leads under his supervision. Foreman Taylor began with 30 employees m October 1976 and had about 90 employees and leads working under him m November 1977. 7 Schane. who had worked under Taylor and Dietz, and has also worked with Evers, Keller, and Pantano, credibly so testified. 'Taylor so admitted. Employee Schaller credibly so tes!llied. 'I base th1s finding on a composite of the credible testimony of Taylor and Schane on the point.  194 DECISIONS OF NATIONAL LABOR RELATIONS BOARD make certain that employees have enough work to keep them busy.w While Respondent has set times when employees will be considered for raises (e.g., 2 months. 6 months, and I year after hire), such raises are not automatic." Because the leadperson is more familiar with the work of each employee than is the foreman. foreman consult with the leadpersons about the performance of each employee due for a raisen The recommendations of the leadpersons are generally lowed in awarding the pay increases.11 Leadpersons also select employees to work overtime." In so doing they consider the capability of individual ees to perform the overtime work required.'' Leadpersons also check for lateness and absenteeism."' Leadpersons give warnings to employees" and have thority to maintain plant discipline." Leadpersons also criticize the performance of employees working with them and so advise their foremen." Based on the foregoing, I conclude that each of the persons in question responsibly directs the work of the ployees assigned to her. effectively recommends wage creases for such employees, has the authority to -and does-discipline these employees, and assigns employees to regular and to overtime work-all in a manner requiring the exercise of independent judgment. l, accordingly. clude that each is a supervisor within the meaning of tion 2( II) of the Act and enjoyed that status at all times pertinent hereto.211 Based on said supervisory status and ticularly the authority of leadpersons to give warnings and maintain plant discipline. I further conclude that they are agents of Respondent acting in its behalf at all times nent hereto. 10 Pantano credibly so testified. " Newlin so admitted. 12 Schane, Pantano, and Evers LTe1.hhly " Schane credibly so testified. 14 Keller, Evers, and D1et7 credibly "' testified. " Dietz so admitted. 16 Evers testified. Schane assists in maintainmg such "Schane credibly "' testified. 111 Schane told alleged dtscrimmatee Bradeen to put away a umon and she so <.hrected h1m :-,he is "a lead." 19 Pantano credibly so testified. lO My findmgs as to the authority of the leadperson> Js based largely on the1r to their duttes m wh1ch they d1d not alwa) s state the when they possessed or exercised such authonty. I have further concluded that they possessed and exercised such authority at the t1me m 4uestion here hecause. in part, they so testified and also because there IS no indŁcat1on that the authority of leadpersons has changed to become greater or lesser since the penod Involved herem. My findmgs, wpm, are also consiStent w1th the responsibilities of leadpersons as outlined m the preheanng affidav1b ecuted by Evers, Schane. Keller. and Pantano at t1mes very close m t1me to the events in 4uestion here. I specifically d1scredit any testimony by any of these same individuals made in an effort to d1savow these Ail s1gned them and swore to their veraCJty. In seekmg to av01J respon!-.Jhllity for these affiJa..,Jts, I found all of these evas1ve, argumentatJve, and enttrely um:onvincing m the1r demeanor and m the they claimed why inJiv1dual in the affidavits could not he attributed tD them. The'e efl"orts bordered on the absurd. For example, Keller testified she could not read a number of words on the affidavit when it was presented to her at the tnal. llowcvcr, 11 oped later that wears glasses to read whereas her testtmun)·. supra. that she could not read certam words m her affidaVIt was g1ven with a >traJght face-sans her glasses. At another pomt m her testimony "he d1d (.:oncede. however. that she read the whole affidavit before it. B. Bac/..grozmd and Sequence oj'l:\Łents On or about October 1976, the Union began its campaign to organize Respondent's employees. This included the culation of union leaflets and union cards. Employee ticipants in the Union's campaign included alleged inatees Timothy Bradeen, Christopher Porter. and Christina Smith Porter. Union meetings were held on vember 20, 1976, and December 16, 1976. On January 3, 1977, the Union demanded that dent recognize it as the collective-bargaining representative of Respondent's employees. but Respondent declined to recognize the Union. On January 4, 1977, a petition, in Case 29-RC 3687, was filed by the Union for a Board-conducted election. This was followed on January 17, 1977. by a Stipulation for cation Upon Consent Election and the election was uled to take place on February 25. 1977. On January 26. 1977, nine" employees were discharged purportedly for exceeding a 10-percent absentee rate. No 10-percent absentee rule had been established prior to that time by Respondent. The discharge of these nine uals and Respondent's subsequent failure to reinstate eight nf them are alleged as violations of Section 8(a)( I) and (3) of the Act. The complaint further alleges in this same regard that Respondent has maintained a 5-percent absence discharge rule since on or before January 26, 1976, in violation of Section 8(a)(3) and (I) of the Act. The election scheduled for February 25. 1977, was blocked by the filing of the first charge herein on February 3, 1977. alleging that the discharges which occurred on January 26. 1977, were unlawful. A request to proceed was later filed by the L nion and the election was rescheduled for July I, 1977, but the filing of the later charges in !\1arch and June 1977 have further blocked the holdmg of an election and as of November 1977 (when the heanng herein was held) no election has been conducted. In February 1977, Paul DeLuca. Respondent's president (and now its board chairman) delivered a speech to the employees at the plant in which he oppm.ed the Union. One aspect of this speech is alleged by the complaint as a tion of Section 8( a)( I) of the Act. Also in February 1977, another union meeting was held. Beginning on or about February 15, 1977. and thereafter, an antiunion petition was circulated at the plant. The leged assistance by supervisors in the preparation and lation of this petition and the authoriwtion of supervisors to cmloyees to engage In the circulation of the petition are, separately. alleged as violations of Section 8(a)( I) of the Act. On various dates from October 1976 to June 1977 the complaint alleges that Respondent through its supervisors and agents warned employees to refrain from discussing the Union in violation of Section 8(a)( l) of the Act. On March 28, 1977, another unfair labor practice charge was filed against Respondent by the l' nion. " One discharge. that of Robm C'Jlek. was resnnded 'hortly thereafter. m v1cw Df the of C1zek.  PORTA SYSTEMS CORPORATIO'J 195 On or about May 5. 1977. another meeting was held. The complaint alleges. inter alia. that attendance by dent's supervisors at this and the earlier union meetings constituted surveillance in violation of Section 8(a)( I) of the Act. In June 1977. "Vote No" buttons were distributed at the plant. The complaint alleges that supervisors partiCipated in this etrort in violation of Section 8(a)( I) of the Act. The third charge herein was filed hy the Union on June 27. 1977. Concluding F1ndings I. Alleged warnings hy supervisors to employees to refrain from becoming members of the Cnion or giving support to it (paragraph II of the amended consolidated complaint) Respondent has an informal "no solicitation" rule that employees are not permitted to engage in any type of tation during company timeY The rule. according to spondent's president, De Luca. does not forbid solicitation during off duty hours or during breaks or lunch. Although the rule 1s not written. employees are aware of it.23 In October 1976. Leadperson Pantano observed ployee Alma Bradeen speaking with some new employees about the Union on break time. Pantano told Bradeen not to bother the new employees nor to talk to them about the Union. Bradeen responded that she could do so on her time. To this Pantano rejoined that unions were "no good" because her husband was the officer of one-and then tano walked away.14 On a Jay in November 1976. before work began. thy Bradeen (now an alleged discriminatee) was showing some employees. including Christopher Porter (now also an alleged Jiscriminatee). some union cards at the plant. \llary Schane, upon seeing this. came up and said "You can't he talking thiss--ton Company premises." Bradeen responded that he was allowed to do so on his own time. Schane shrugged her shoulders and walked awa) .1' In May 1977. employee Gerard Jones spoke to sor Guthrod and told Guthrod that Jones and employees Escahedo and Monk were part of the union committee and were petitioning for an election. Guthrod said that he would fire them all and then Guthrod walked upstairs. A few minutes later Guthrod returned, much calmed down, after apparently speaking with higher authority. and told Jones that Guthrod didn't know "they" knew about 11. hrnd asked if the employees desired to have a "sick day" if they were gning to he out. But Jones said they would not he sick hut were going to the Labor Board. When the ees returned from the in>tant trip. Guthrod asked them if they had a good time. "De l.uca credthl\ so as did M1rhael Tancredt. Respondent's controller. De Luca tc:qJfi.ed tc:-.t1mnn\ l·onfirmeJ h_-,. the hk testJm<m) of emPloyee Jnne.., df .t w.unmg hnn to th1" dfect m \1ay 1977 h) h1> Supent"'' (iuthrod 24 Alma Bradeen l.'reJ1hlv ... o tc,tlfleJ without Jt:-.putt·. '' Ttmothv Bradeen and-Chnslopher Porler credthh "' Sch.tne essentially In June 1977. Jones again told Guthrod that Jones would he going to the Labor Board. Guthrod replied that sooner or later Jones would he on the "10 percent absentee list." Jones knew that employees on that list are discharged. (The nine employees discharged on January 26. 1977. were charged when Respondent cla1med that their absences had exceeded 10 percent.)2' As noted, Respondent's no-solicitation policy does not bar union activities during ntmwork time at the plantY Yet as I ha\e found. Alma Bradeen. Timothy Bradeen, and Christopher Porter were warned hy Leadpersons Pantano and Schane not to engage in such activities during nonwork time at the plant. In so warning Alma Bradeen. Pantano told Alma that unions were no good. Schane's warning to Timothy and Christopher was given in anger. I. accordingly. conclude that said warnings hy Pantano and Schane had no JUStifiable business basis and that said warnings were an attempt to coerce the Bradeens and Porter to refrain from the exercise of their Section 7 right to engage in union activities. Said warnings. therefore. lated Section 8(a)( I) of the Act. I further conclude that Gutbrod. at least in the second incident involving Jones recounted above, threatened Jones with discharge (being put on the 10-percent list) because Jones was engaged in his Section 7-protected right to gage m the umon activity of seeking a Board-conducted election and that Respondent also thereby violated Section 8(a)( I) of the Act. 2. Alleged surveillance (paragraph 12 of the amended consolidated complaint) Leadperson Elizabeth Keller attended all of the Linion's meetings (i.e .. November 20 and December 16, 1976. the one in February 1977. and that of May 5, 1977). sons Schane and Pantano attended the first one.'" Schane admitted that her attendance was based on her curiosity to "know the names---the nature of it." These meetings were held, variously, at a howling alley and a church auditorium. I have found Schane, Keller, and Pantano to he supervisors within the meaning of the Act at all times pertinent hereto. In October 1976 Foreman Taylor and Schane watched Christopher Porter and Christina (nee Smith) Porter ing out un1on leaflets and talking to union organizers in the Respondent's parking lot.'' I conclude that hy the attendance of Schane. Pantano. and Keller at umon meetings on the dates indicated and by the acts of Taylor and Schane tn observing the employees speaking wtth union organizers and passing out leaflets side the plant in October 1976. Respondent has engaged in surveillance of the union activiues of its employees in tion of Section 8(a)( I) of the Act. 20 Jones credthlv "' testtfied wtthout dtspute. Guthr,,J dtd not tesltf)·. "Indeed tt W<;uld he presumpt1vel) unlawful 1f 1t illd. Sroddard-Qwr/.; .\fanujircturinx Co, 1.18 Nl.RB 61'i. 617 (1962) " Alma Bradeen credihly ''' tes11fied without dispute. Schane and Keller admitted The Pnrter' cred1hl) so testttied wtthout dtspute. Taylor admttted Timolh_! Bradeen speakmg to unwn hut the date of thts mcu.icnt was flllt  196 DECISIONS OF NA TJONAL LABOR RELATIONS BOARD 3. The discharge of nine employees on January 26, 1977; the subsequent failure to reinstate them; the continued maintenance of the to-percent absenteeism discharge rule (paragraphs 15-19 of the amended consolidated complaint) On January 26, 1977, Respondent discharged the follow-ing named employees: Timothy Bradeen Gary Christianson Robin Cizek30 Otto Credle Janice D'Adolph Carol Palame Christopher Porter Christina Smith3' Loretta Zaza This is the largest number of employees ever discharged before or since on a single day. Later on January 26, 1977, Newlin, who had notified Cizek that Cizek was discharged, spoke telephonically with Cizek and, still later, on the same date, mailed Cizek ability forms for Cizek's doctor to complete. On February 3, 1977, Newlin sent Cizek a letter formally canceling Cizek's telegraphic notice of termination. Cizek then went on disability, was restored to health, and turned to work on May 10, 1977. Cizek resigned on July 15, 1977. Respondent has subsequently refused and failed to state the other eight employees discharged on January 26, 1977.32 Three of the nine individuals discharged on January 26, 1977, had actively participated in the union's Timothy Bradeen, Christopher Porter, and Christina Smith Porter, as I have already mentioned in connection with my Section 8(a)(l) violation findings, supra. Based on my ings of surveillance and warnings to employees, supra, it is evident, and I find, that Respondent was well aware of the union activities of these three employees. The General Counsel urges, essentially. that these three and the remaining six alleged discrirninatees were the tims of a mass discharge designed to rid the Respondent of the known union adherents and to demonstrate to all the employees in a manner which could be expected to chill any interest that they might have had in the Union that Respondent can, with impunity, control the tenure of its personnel. Arguing in support of this second claim, the General Counsel observes that Respondent has opposed the Union at all pertinent times. He also notes that the mass discharge took place shortly before the date originally scheduled for the holding of a Board-conducted election. Respondent, for its part, urges that these employees were discharged for a legitimate business reason-absenteeism in excess of 10 percent (whereas the industry average is 4 cent). It says that the timing was occasioned by a need to cut the absentee rate in order to carry out the production schedule which had just come out for the new calendar 30 Respondent's answer, as amended, admits the discharge of all these ployees except Cizek. However, as is shown by Exh. 6 (a telegram from Respondent to Cizek, dated January 26, 1977, wh1ch was authonzed by Personnel Manager Newlin), Cizek was terminated effective that date. ll As 1 have noted, Christina Smith is now Christina Porter. ll The answer as amended so admits. The complaint, as amended, cludes Cizek from its "refusal to reinstate" allegation. quarter (January-March 1977). It urges that two of the ployees discharged were probationary. It notes that the charge of Cizek was rescinded when her disability was certained. It further notes that since there is no evidence of union activities on the part of any alleged discriminatee (except T. Bradeen, Porter, and Smith-Porter) there is no basis upon which to conclude that the 10-percent standard was applied discriminatorily, t.e., there is no evidence it was applied to union adherents on the one hand and not applied to employees who opposed the Union on the other. I reject Respondent's defenses and find merit in the eral Counsel's contentions. I will address the defenses first. The discharges occurred after a meeting of management personnel on January 24 or 25, 1977, which included sonnel Manager Newlin, Foremen Dietz and Taylor, troller Tancredi, Carney (Respondent's vice president of manufacturing), and Ganzi, Respondent's plant manager. Prior to this meeting, Respondent had no policy standard in respect to the number of absences which would result in discharge, although supervisors, individually, had exercised their discretion. on an ad hoc basis, in seeking the discharge of employees whose absentee rate was considered able. The matter of absenteeism was discussed at this ment meeting along with lateness and also employee ing. It was generally agreed at the meeting that I 0 percent seemed to be a large absentee rate and that employees would be selected for discharge with 
that as a cut off point. The lateness and absentee records kept by the supervisors were then reviewed with particular attention to records of employees who had been absent lately. Carney did the rough calculations from these cards which resulted in the preparation of a list of employees (and their absenteeism percentages-along with lateness figures) which included those discharged that day (along with Debbie Grippe, who was, apparently, disabled at the time). The decision was then made to discharge all but Grippe-and only on the basis of absenteeism (not lateness or drinking). The decision was carried out on January 26.33 As I have previously mentioned, Respondent argues that the development of this new absentee policy was sioned by the need to cut the absentee rate in order to meet Respondent's newly issued production schedule for the ter (January-March 1977). To support this contention spondent introduced testimony by its two principal men, Taylor and Dietz, and by Newlin, that the meeting was called at the behest of Dietz and Taylor to see if thing could be done by management to support Dietz and Taylor in carrying out their responsibilities under the new production schedule. I reject this contention for two reasons: (I) the testimony of Taylor and Dietz does not jibe (nor is the testimony of either consistent with the logic of events) and (2) the mony of Dietz and Taylor as to the timing of, and reasons for, the meeting at which the new policy was formulated is at odds with the testimony of Tancredi, Respondent's troller. n These findings are based on the credible testimony of Newlin m this regard. Dietz and Taylor participated m the decision.  PORTA SYSTEMS CORPORATION 197 Taylor testified that the new production schedule was passed out in the third or fourth week of December 1976. Dietz, on the other hand, testified that the schedule was passed out in early January 1977. In Dietz's recollection, he and Taylor then asked for a meeting which was held promptly upon their request. He testified that he did not realize that the meeting was not held until late January 1977 (it was held on January 24 or 25). Dietz's testimony (besides being contrary to that of lor) does not make sense. For it would be poor, if not less, management to pass out a work schedule sometime in the first week of January, where the scheduled work would have begun (effective January I) before or at about the same time as the schedule was passed out. Hence I credit the testimony of Taylor that the schedule was passed out in the third or fourth week of December 1976 (i.e .. before the new quarter began). However, I attach no weight to the testimony of either Dietz or Taylor or that of Newlin that the management meeting on January 24 or 25 was held in response to their problems of meeting the production ule in the face of absenteeism. For absenteeism had been a continuing plant problem even before the schedule had been passed out,34 yet no action was taken in regard to absenteeism until a month after that schedule was lished, i.e., the action did not come until after the advent of the Union and shortly before a scheduled Board-conducted election. In discrediting this testimony, I further note that di, Respondent's controller, who is responsible for dent's personnel policies and whom I have found to be an agent of Respondent, testified to a different reason for the meeting and the subsequent discharges. He said that prior to the coming of the Union, dent followed the practice of discharging employees ever their absenteeism records became too serious. ever, he said this policy was temporarily halted in November 1976, after the Union had begun its organizing drive, for the reason that Respondent was unaware what rights it had to discharge employees while such a 
drive was going on. Tancredi continued that Respondent resumed its normal practice when advised by counsel that, standing the Union's organizing drive, Respondent could continue to do business as it traditionally had. He said that an evaluation of the entire employee complement was thereafter accomplished and a decision made to discharge the instant employees at the January 24 or 25 meeting. Tancredi explained the accumulation on the nine ployees, with purportedly bad absentee records, on the sis that Respondent had been holding back any discharge action for several months during the period while it was uncertain of its legal rights, as described above. Not only is Tancredi's reason different from that of lor, Dietz, and Newlin but. contrary to Tancredi, dent did not resume its normal practice in this regard as it had existed prior to the union campaign. That practice was for the supervisors individually to initiate the discharge 
tion on an ad hoc basis. Instead, as the result of the meeting of January 24 or 25, Respondent embarked upon a newly inaugurated across-the-board absentee-percentage discharge policy. lo4 Dietz admitted it was an "age-old problem." Further questions are raised in respect to the application of the 10-percent policy to the employees in view of the disparate treatment of at least one known union adherent (Bradeen) and an inaccurate calculation to the detriment of another known union adherent, Christopher Porter. Thus, when Debbie Grippe, who had a 30-percent tee rate, was told on or about January 26, 1977, that she was going to be discharged, Grippe responded she had been sick much of the time.3l Upon learning this management gave consideration to the fact that she had called in sick, and she was 
not discharged.36 No consideration was given, however, to the sickness excuses by Timothy Bradeen. even though his mother had reported to Mary Schane at least five times that Timothy was out because of sickness. Since Bradeen's absentee rate was onJy 13 percent. subtraction of these five reported illnesses would have lowered Timothy Bradeen's unexcused rate to 8 percent. Christopher Porter and Timothy Bradeen were both roughly calculated at 100 days employment whereas Porter began work on August 23, 1976 and Bradeen began on September 7. If Porter's full employment had been rately computed, the calculation of his absenteeism, which Respondent had determined on the basis of rough figures to be exactly 10 percent, would have been reduced to below 10 percent. This 
reduction would have eliminated Porter from the discharge list. In view of all the foregoing, I reject Respondent's reasons that the 10-percent absentee rate discharge policy was veloped for legitimate business reasons. I rather conclude that this 10 percent rule was established by Respondent arbitrarily as a basis to discourage the union activities of all its employees and to provide a pretext for the discharge of three known and active union ents (Porter, Smith-Porter, and T. Bradeen) and that in plying said rule to the nine employees discharged on ary 26, 1977, Respondent has violated Section 8(a)(l) and (3) of the Act." In holding that Respondent established the rule as a basis upon which to discriminate against its employees in order to discourage their union activities. I deem it significant that the rule was laid down and implemented at a time when the Union was campaigning to organize the ees and was also seeking to win a scheduled ducted election among them. By discharging employees during such a campaign-and graphically demonstrating who has the whip hand in determining their spondent, if it is not called to account, could obviously thwart the campaign. For given the timing of the ment of the rule,38 the normally foreseeable effect of the discharges. which had to result from its application. was to instill a doubt in the minds of all Respondent's employees ll Newlin credibly so testified. 36 Newlin so admitted. Grippe was still working for Respondent at the time of the hearing. 37 Piezo Manufacturing Corp., 125 NLRB 686 (1959), enfd. 290 F.2d 455 (C.A. 2, 1961); A-Z Manufacturing Sales Co., Inc., 177 NLRB 254 (1969); Morgan Precision Parts, 183 NLRB 1141 (1970), enfd. 444 F.2d 1210(C.A. 5, 1971 ). As noted in these cited cases, it is not necessary that all nine ees be found to be union activists in order to support the conclusion that their discharges were in violation of Sec. 8(a)( I) and (3) of the Act. l! Pat M. Courington, el a/., dl bl a Sand Mountain Broadcasting Service, 191 NLRB 362 (1971); Federal Copper & Aluminum Co., 193 NLRB 819 (197)).  198 DECISIONS OF NATIONAL LABOR RELATIONS BOARD as to the wisdom of selecting the Union as their bargaining representative and a fear of further consequences should they vote for the Union in the (then) upcoming Board tion.39 In addition to the timing and predictable effect of the establishment of the rule. I also rely on Respondent's sition to Union almost from the beginning of the Union's campaign,40 on Respondent's other unfair labor practices and on the facts that the rule was unprecedented and was promulgated without notice to the employees.41 Further. supporting my conclusion that the motivation behind the rule was unlawful, is the circumstance that in defending against this allegation of the complaint. Respondent's cials. as I have mentioned. gave shifting and diverse reasons for Respondent's inauguration of the rule.42 Totally aside from the foregoing compelling tial evidence that the rule was established to discourage the union activities of all of Respondent's employees,43 there is also direct evidence that the rule (which, as I will find, is still in effect) has that purpose. Thus, when Supervisor brad learned in June 1977 that employee Jones was going to the Labor Board, Gutbrod threatened to punish Jones by informing the latter that sooner or later Jones would be on the "10 percent absentee list." As Jones testified, employees are fired when they are put on this list. As noted. Robin Cizek's discharge was later changed to a disability status and she eventually returned to work for Respondent. The other eight discriminatees discharged on January 26, 1977, have not been reinstated, although spondent had substantially augmented its work force since that time. Against the background of the discharges. I clude that Respondent has failed and refused to reinstate these eight individuals primarily for the same reason it tablished the I 0-percent absentee discharge rule. that is, to undermine the interest of all its employees in joining or "Pie:o Manufacturing Corp., supra. 696 697. As I have mentioned. cause of the several unfair labor practice charges against Respondent that election has yet to take place. "'De Luca so adm1tted. 41 While some of the employees, who were discharged, had been warned for absenteeism on at least one occasion before January 26. 1977. (e.g., Timothy Bradeen and Chnstina Smith Porter). the 10-percent rule was existent prior to the dale of the management meeting at which it was lated (on or about January 24 or 25, 1977). Newlin so admitted. "See. e.g., Winston Rose, eta/ .. dlbla Ideal Donut Shop, 148 NLRB 236. 246 (1964), enfd. 347 F.2d 498 (C.A. 7. 1965). 4l In findmg that the establishment of the rule and 1ts Implementation were unlawful. I have attached no weight to the testimony of Respondent's cials that the rule was eslabhshed ftlf business reasons. See Shattuck Denn Mimng Curporatwn v. /1/.LR.B., 362 F.2d 466.470 (C.A. 9, 1966), where the L"ourt. m speakmg of the evaluation of an employer's motive for discharge. stated: Actual motive. >late of mmd. being the question. 11 " seldom that direct evidence will he ava1lable that IS nut also scJtCservmg. In such cases, the self-serving declam tam not l.:onclusive; the tner of fact may mfer motive from the total Circumstances proved. Otherwise no person accused of unlawful motive who look the stand and testified to a lawful mot1ve could be brought to book. Nor IS the tner of fact --here the trial examiner--required to he any more na1f than IS a judge. If he finds that the >Ia ted motive for discharge is false, he certamly can mfer that there 1s another mot1ve. More than that, he can mfer the motive IS one the employer to con<:eal -an unlawful mottve at least where. as in case, the surrounding facts tend to remforce that inference. I attach no significance to the fact that one or two of the dischargees may have heen proha.tlona.ry employees. The question why were they charged, not lhelf status at the 11me. supporting the Union. I further conclude that by failing and refusing to reinstate all of the employees discharged on January 26, 1977, (except Cizek), Respondent has further violated Section 8(a)( I) and (3) of the Act. The rule remains in existence although it has never mally been instituted. Indeed other employees have been discharged pursuant to the rule since the mass discharge of January 26, 1977.441n view of the genesis of the rule on or about January 24 or 25, 1977, as an effort to chill unionism and in the light of the implicit admission of Gutbrod to Jones in June 1977 that this was the purpose of the rule, I find and conclude that by maintaining the rule at all nent times thereafter, Respondent has violated. and is lating, Section 8(a)(3) and (I) of the Act.45 4. DeLuca's speech to the employees on or about February II, 1977 De Luca gave a speech to three separate groups of the employees on or about this date. He read the speech from a prepared text to the first two groups, but, when he gave it to the third group, he varied from it somewhat. On that sion, when speaking of wage increases, he said there would be none such because the Union was on the scene or that there would be none until after the vote for the Union.46 Whichever of these two versions was given by De Luca, his words left the clear impression on this third group of employees that any withholding of wage increases was the fault of the Union and resulted from the Union's tional campaign. By creating this impression Respondent, by De Luca, violated Section 8(a)( I) of the ActY 5. Alleged supervisory participation in the circulation of an antiunion petition; alleged discriminatory application of Respondent's no-solicitation rule in permitting employees further to circulate the petition on company time (paragraphs 9 and 10 of the amended consolidated complaint) Leadperson Schane, whom I have found to be a sor, credibly testified, and I find, that she was one of four or five people who decided to prepare an antiunion petition and circulate it among the employees. This was done ning on or about February IS, 1977.48 Personnel in Schane's department signed the petition after she placed it on a work bench on a table in her department to enable them to do so. .. Newhn so admitted. 41 While the complaint alleges that the Respondent has maintained a "5 percent" discnminatory rule. the parties litigated the case on the basis of the "10 percent" rule, the establishment of which I h.-e found unlawful m all the Circumstances in this case. 46 Alma Bradeen testified that he said "because the U mon was on the .cene." In her pre-trial affidavit she 
said De Luca stated there would be no raises until after the vote for the Union. I find that De Luca made the one statement or the dtfference, insofar as my conclusiOns are cerned, being immaterial. De Luca did not precisely deny either verswn I have found. At first h1s testimony was that he followed the wording of the speech (which was innocuous on this poml) word for word. Sigmficantly. he changed his testimony later in the proceedmg to admit that his third ing of the speech varied from the wntten text. 47 Amencan Paper & Supp(v Company, Contwner D1w5wn, 159 ;\ILRB 1243, 1244 (1966). 48 The dated petition IS m evidence.  PORTA SYSTEMS CORPORATION 199 Thereafter, Schane gave copies of the petition to sons Pantano and Evers whom I have also found to be supervisors. Pantano and Evers showed the petition to ployees in their department and gave them an opportunity to sign it. Evers then gave a copy of the petition to Lead son Keller, likewise found to be a supervisor. The petition was thereafter passed around among employees supervised by Keller. I find that by the actions of Schane, Pantano, Keller, and Evers in assisting in the preparation and the circulation of this antiunion petition among the employees. Respondent violated Section 8(a)( I) of the Act.ŁŁ I further conclude that in permitting circulation of the petition, Respondent discriminatorily applied its tation rule. That rule, of which the employees were aware, forbade them to engage in solicitation during work time at the plant. Indeed employee Jones was warned by Supervisor Gutbrod when Jones received a union card during working time in May 1977, that employees could be fired for this. Further, Gutbrod told Jones, again in May 1977. that Jones was not allowed to read union leaflets on Company time.50 The instant antiunion petition was, however, circulated among the employees working under Leadperson Keller during working time. The employees stopped their work. handled the petition, and read and signed it at such time.51 Employees working under Pantano also read and signed this petition during working time at the plant.'2 It is thus clear that, contrary to Respondent's tion rule, employees were not warned or disciplined in any fashion for handling, reading, or signing the antiunion tion at the plant during work hours. And Respondent was well aware that employees were engaged in this activity because the petition was introduced into the various ments by Leadpersons Schane. Pantano, Evers, and Keller. I conclude therefore that Respondent applied its licitation rule in a discriminatory fashion. Thus. whereas it warned employee Jones, for example, against reading a union leaflet on Company time and told him employees could be fired for receiving union cards during work time, it took no action when employees were handling and reading the antiunion petition during work time. The employees were permitted to deal with the latter petition without any interference from Respondent. By this discriminatory cation of its no-solicitation rule, I conclude that dent has further violated Section 8(a)( l) of the Act.'' 6. Alleged interrogation by Pantano and other supervisors involving the use of "Vote No" buttons (paragraph 14(a) of the amended consolidated complaint) In June 1977, leadperson Pantano handed "Vote No" buttons to some employees at the plant and pinned such buttons on other employees." 49 Cf., Sperry· (,)·mYCope Compan.r. Dnnswn of Sperry Rand Corporation. 136 NLRB 294 (1962) 50 Jones credibly so testified wtthout diSpute. 11 Arthur Burns, who is st1ll employed. credibly so testified. 52 Alma Bradeen cred1hly so testified. ''E.g., J W. .\forte// Compan>·. 168 NLRB 435, 436(1967), enfd. as fied 440 F.2d 455 (C.A. 7. 1971) "Alma Bradeen cred1hh so test1fied without d1spute. This activity is a convenient device for finding out if ployees support or oppose a umon or for interfering wllh their right to support one. That is, 1f an employee refuses a "Vote No" button proffered by a supervisor, he is very likely to be a union supporter. If an employee accepts such a button he opposes the Union. Or. if an employee accepts such a button (even though a secret union supporter) cause he feels pressured to do so, his ardor m exercising his Section 7 right to support the Union is necessarily ened. Against the background of Respondent's other unfair bor practices. I conclude that by Pantann's instant activities Respondent coercively interrogated emplnyees in vtolation of Section 8(a)( I) of the Act." IV. THE EFHCl Of THE LAROR PRACIICI:S The activities of Respondent set forth above, occurring in connection with its operations described in Section I. above, have a close. intimate, and substantial relationship to trade, traffic. and commerce among the several States and tend to lead to lahor disputes burdening and ing commerce and the free flow of commerce. I. Respondent is, and has been at all times material herein. an employer engaged in commerce withm the ing of Section 2(2). (6). and (7) of the Act. 2. The Union is. and has been at all times material herein. a labor orgamzation within the meamng of Sectwn 2(5) of the Act. 3. Respondent has violated Section 8(a)( I) of the Act: (a) By engaging in surveillance of union meetings and other umon activities of its employees. variously. in her. November. and December 1976. and m February and May 1977. (b) By warning employees in Octoher and November 1976 and in June 1977 to refrain from joining the L:mon or giving support to it. (c) By making a speech to its employees, m February 1977, in which it created the impression that the Union was the cause of Respondent's failure to provide wage mcreases. (d) By assisting in the preparation and circulatiOn of an antiunion petition in February 1977 among the employees at the plant. (e) By discriminatorily enforcing its no-solicitation rule in February 1977 by permitting employees to handle, read. and sign an antiunion petition during working time at the plant whereas it forbade employees to solicit for the Lmon during working time at the plant. (f) By coercively interrogating its employees through the use of "'Vote No" buttons in June 1976. 4. Respondent has violated, or is violating. Section 8(a)( I) and (3) of the Act: (a) By dischargmg Timoth) Bradeen. Christopher Porter, Christina Smith Porter, Robin Cizek, Gary Chris-51 See. e.g., A>Łuuwn Corporatwn. 135 :'-oil.RB 399. 400 ( 1962).  200 DECISIONS OF NATIONAL LABOR RELATIONS BOARD tianson. Otto Credle, Janice D'Adolph, Carol Palame, and Loretta Zaza on January 26, 1977. (b) By failing and refusing to reinstate all of the above named employees (except Robin Cizek) since January 26, 1977. (c) By establishing a so-called 10 percent absentee rate discharge rule on or about January 24 or 25, 1977, and maintaining it since that time. 5. The foregoing unfair labor practices are unfair labor practices affecting commerce within the meaning of Section 2(6) and (7) of the Act. THE REMEDY Having found that Respondent has engaged in unfair bor practices, I shall recommend an Order requiring it to cease and desist therefrom and to take certain affirmative action designed to effectuate the policies of the Act which will include the posting of an appropriate notice to its ployees. The recommended Order shall contain the conventional provisions for cases involving unlawful restraint, coercion, and interference in violation of Section 8(a)( I) of the Act and unlawful discharge and refusal of reinstatement in lation of Section 8(a)( I) and (3) of the Act. As to the mative aspects of the remedy for the Section 8(a)( I) and (3) discharge and refusal to reinstate violations, Respondent will be required to offer Timothy Bradeen, Gary son, Otto Credle, Janice D'Adolph, Carol Palame, pher Porter, Christina Smith Porter. and Loretta Zaza mediate and full reinstatement to their former positions, or if such positions no longer exist, to substantially equivalent positions without prejudice to their seniority or other rights and privileges.56 Each of the above named employees, along with Robin Cizek, will be made whole for any loss of ings he or she may have suffered by reason of Respondent's discrimination by payment to each of a sum of money equal to that which he or she may would have earned from ary 26, 1977, the date of their mass discharge, to the date of the offer of reinstatement, Jess net earnings, if any, to be computed in the manner prescribed in F. W. Woolworth Company, 90 NLRB 286 (1950), with interest thereon as required by Florida Steel Corporation, 213 NLRB 651 (1977).57 I shall also recommend that Respondent be required to cease enforcement of, and to rescind, its I 0-percent teeism rate discharge rule. Finally, it will be recommended, in view of the unfair labor practices in which Respondent has engaged (see N.L.R.B. v. Entwistle Mfg. Co., 120 F.2d 532, 536) that Respondent be ordered to cease and desist from infringing in any manner upon the rights guaranteed employees by Section 7 of the Act. Upon the foregoing findings of fact and conclusions of law and upon the entire record in this case and pursuant to ,. Cizek has already been reinstated. While Bradeen appeared to testify in the uniform of the United States Army, it was not shown whether he was on a short Reserve tour or on extended active duty. I leave to compliance the timing of his reinstatement if he ts on extended leave duty. l7 See, generally, I sis Plumbing & Heating Co., 138 N LRB 716 (1962). Section IO(c) of the Act, I hereby issue the following mended: ORDER 58 The Respondent, Porta Systems Corporation, Syosset, New York, its officers, agents, successors, and assigns, shall: I. Cease and desist from: (a) Discouraging membership in, or activities on behalf of, International Industrial Production Employees Union, or any other labor organization, by discriminating. or ing rules for the purpose of discriminating, in regard to the hire and tenure of employment or in any other manner in regard to any term or condition of employment of any of Respondent's employees in order to discourage union bership or union or other concerted activities. (h) Enforcing its 10-percent absenteeism discharge rule. (c) Engaging in surveillance of union meetings or other union activities by its employees. (d) Warning its employees to refrain from joining or porting a union. (e) Assisting in the preparation and circulation of an tiunion petition. (f) Discriminatorily enforcing its rule prohibiting tation during working time at the plant. (g) Coercively interrogating its employees in respect to their union membership or support. (h) Creating the impression among employees that the above-named Union is responsible for their failure to ceive wage increases. (i) In any other manner interfering with, restraining, or coercing employees in the exercise of their rights teed by Section 7 of the Act. 2. Take the following affirmative action which is deemed necessary to effectuate the policies of the Act: (a) Offer immediate and full reinstatement to the ing named employees to their former positions or, if such positions no longer exist, to substantially equivalent tions-Timothy Bradeen Gary Christianson Otto Credle Janice D'Adolph Carol Palame Christopher Porter Christina (nee Smith) Porter Loretta Zaza and make the above-named employees and Robin Cizek whole for any loss of pay they may have suffered as the result of their discriminatory discharge in the manner set forth in "The Remedy" section of the Administrative Law Judge's Decision. (b) Rescind its 10-percent absenteeism discharge rule. (c) Preserve and, upon request, make available to the Board or its agents, for examination and copying, all roll records, social security payment records, timecards, personnel records 
and reports, and all other records neces-58 In the event no exceptions are filed as provided by Sec. 102.46 of the Rules and Regulations of the National Labor Relations Board, the findings, conclusions, and recommended Order herein shall, as provided in Sec. 102.48 of the Rules and Regulations, be adopted by the Board and become its findings, conclusions, and Order, and all objections thereto shall be deemed waived for all purposes.  PORT A SYSTEMS CORPORATION 201 sary to analyze the amount of back pay due 
under the terms of this Order. (d) Post at its plant in Syosset, New York. copies of the attached notice marked "Appendix."lŁ Copies of this notice, on forms provided by the Regional Director for Region 29, after being duly signed by Respondent's representative, shall be posted by Respondent immediately upon receipt thereof. and be maintained by it for 60 consecutive days thereafter, in conspicuous places. including all places where notices to employees are customarily posted. Reasonable steps shall be taken by Respondent to insure that said tices are not altered, defaced 
or covered by any other rial. (e) Notify the Regional Director for Region 29. in ing, within 20 days from the date of this Order, what steps the Respondent has taken to comply herewith. ŁŁ In the event that this Order is enforced by a judgment of a United States Court of Appeals, the words in the notice reading "Posted by Order of the National Labor Relations Board" shall read "Posted Pursuant to a Judgment of the United States Court of Appeals Enforcing an Order of the National Labor Relatwns Board." APPENDIX NoncE To EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government After a hearing at which all sides had the chance to give evidence, it has been decided that we have violated the tional Labor Relations Act, as amended, and we have been ordered to post this notice. The National Labor Relations Act gives you. as employ-ees, certain rights, including the rights to: To self-organization. To form, join, or help unions. To bargain collectively through a representative of your own choosing. To act together for collective bargaining or other mutual aid or protection. To refrain from any or all such activities. Accordingly, we give you these assurances; WE WILL NOT discharge you, or take any other sal against you, because you Join, support. or engage in activities in behalf of International Industrial tion Employees Union. or any other labor tion. WE WILL NOT initiate or continue to enforce an senteeism rule or any other rule for the purpose of discriminating against you in order to discourage you from joining. supporting, or assisting the above named labor organization or any other union. WE WILL NOT engage in surveillance of union ings or other union activities: warn you to refrain from joining or assisting a labor organization; create the pression that the above named Union is responsible for your failure to receive wage increases; assist in the preparation or circulation of antiunion petitions: criminatorily enforce our no-solicitation rule: cively interrogate you concerning your union beliefs or activities particularly by offering you "Vote No" tons; or interfere with any of your rights set forth above. WE WILL offer immediate and full reinstatement to the following 
named employees to their former tions or. if such positions no longer exist. to tially equivalent positions: Timothy Bradeen Gary Christianson Otto Credle Janice D'Adolph Carol Palame Christopher Porter Christina Smith Porter Loretta Zaza WE WILL make up all pay lost by the above-named employees and Robin Cizek plus interest because the Board has found that said employees and Cizek were discriminatorily discharged. WE WILL rescind our 10-percent absenteeism charge rule. PoRTA SYSTEMS CoRPORATION 